Case 2:16-cv-06794-AB-JC Document 198-1 Filed 05/10/19 Page 1 of 32 Page ID
                                 #:11714


 1   Nancy G. Ross
     nross@mayerbrown.com
 2   Brian D. Netter
     bnetter@mayerbrown.com
 3   Samuel P. Myler
     smyler@mayerbrown.com
 4   MAYER BROWN LLP
     71 South Wacker Drive
 5   Chicago, IL 60606
     Telephone: 312.782.0600
 6   Facsimile: 312.701.7711
 7
     Attorneys for Defendants
 8

 9
                         UNITED STATES DISTRICT COURT
10
                       CENTRAL DISTRICT OF CALIFORNIA
11

12

13    CLIFTON W. MARSHALL, et al.,                Case No. 16-CV-6794 AB (JCx)
14                   Plaintiffs,                  REPLY IN SUPPORT OF
15                                                DEFENDANTS’ MOTION FOR
            v.                                    PARTIAL SUMMARY JUDGMENT
16
      NORTHROP GRUMMAN                            Date: June 7, 2019
17    CORPORATION, et al.,                        Time: 10:00 a.m.
18                                                Judge: Hon. André Birotte Jr.
                     Defendants.
19
20

21

22

23

24

25

26

27

28

                                   Reply in Support of Defendants’ Motion for Partial Summary Judgment
                                                                        Case No. 16-CV-6794 AB (JCx)
Case 2:16-cv-06794-AB-JC Document 198-1 Filed 05/10/19 Page 2 of 32 Page ID
                                 #:11715


 1
                                            TABLE OF CONTENTS
 2
                                                                                                                     Page
 3

 4   I.     INTRODUCTION .......................................................................................... 1
     II.    ARGUMENT ................................................................................................. 2
 5
            A.       DEFENDANTS ARE ENTITLED TO SUMMARY
 6
                     JUDGMENT ON PLAINTIFFS’ EMERGING MARKETS
 7                   CLAIM ................................................................................................. 2
 8                   1.       Plaintiffs’ Response Improperly Introduces A New Claim ...... 2
 9                   2.       In Any Event, Plaintiffs’ New Arguments Fail ......................... 4
                     3.       Plaintiffs Further Fail to Establish Loss Causation ................. 11
10
            B.       PLAINTIFFS DO NOT SHOW A GENUINE ISSUE OF
11
                     DISPUTED FACT AS TO THEIR RECORDKEEPING
12                   CLAIM ............................................................................................... 13
13                   1.       Courts Have Expressly Rejected Fiduciary Breach
                              Claims Alleging a Lack of Competitive Bidding .................... 14
14
                     2.       Financial Engines’ Payments to Hewitt Do Not Create a
15                            Genuine Fact Issue for Trial .................................................... 17
16          C.       DEFENDANTS ARE ENTITLED TO SUMMARY
17
                     JUDGMENT ON THE DUTY OF LOYALTY CLAIMS ................ 21
            D.       DEFENDANTS ARE ENTITLED TO SUMMARY
18
                     JUDGMENT ON THE PROHIBITED TRANSACTION
19                   CLAIMS............................................................................................. 22
20          E.       PLAINTIFFS’ FAILURE TO MONITOR CLAIMS ARE
                     CONTRARY TO THE EVIDENCE ................................................. 24
21
            F.       THE INDIVIDUAL COMMITTEE MEMBERS ARE
22                   ENTITLED TO SUMMARY JUDGMENT ..................................... 25
23   III.   CONCLUSION ............................................................................................ 25
24

25

26

27

28                                                            -i-

                                                 Reply in Support of Defendants’ Motion for Partial Summary Judgment
                                                                                      Case No. 16-CV-6794 AB (JCx)
Case 2:16-cv-06794-AB-JC Document 198-1 Filed 05/10/19 Page 3 of 32 Page ID
                                 #:11716


 1
                                           TABLE OF AUTHORITIES
 2
                                                                                                                   Page(s)
 3
     Cases
 4

 5   Coleman v. Quaker Oats Co.,
       232 F.3d 1271 (9th Cir. 2000) .............................................................................. 4
 6
     In re Computer Scis. Corp. ERISA Litig.,
 7
         635 F. Supp. 2d 1128 (C.D. Cal. 2009) ................................................................ 5
 8
     Concha v. London,
 9     62 F.3d 1493 (9th Cir. 1995) ................................................................................ 7
10
     Crowhurst v. Cal. Inst. of Tech.,
11     1999 WL 1027033 (C.D. Cal. July 1, 1999), aff’d, 11 F. App’x 827
12
       (9th Cir. 2001) ...................................................................................................... 4

13   Cunningham v. Cornell,
       2018 WL 1088019 (S.D.N.Y. Jan. 19, 2018) ..................................................... 25
14

15
     DeFazio v. Hollister,
       854 F. Supp. 2d 770 (E.D. Cal. 2012) ................................................................ 12
16
     Divane v. Northwestern Univ.,
17      2018 WL 2388118 (N.D. Ill. May 25, 2018) ..................................................... 22
18
     Ellis v. Fid. Mgmt. Tr. Co.,
19      883 F.3d 1 (1st Cir. 2018) .................................................................................... 5
20   Fifth Third Bancorp v. Dudenhoeffer,
21      573 U.S. 409 (2014) ........................................................................................... 12
22   Friend v. Sanwa Bank Cal.,
23      35 F.3d 466 (9th Cir. 1994) ................................................................................ 12

24   Geddes v. United Staffing All. Emp. Med. Plan,
       469 F.3d 919 (10th Cir. 2006) .......................................................................... 6, 7
25

26   George v. Kraft Foods Global, Inc.,
       641 F.3d 786 (7th Cir. 2011) ........................................................................ 11, 17
27

28                                                              -ii-

                                                   Reply in Support of Defendants’ Motion for Partial Summary Judgment
                                                                                        Case No. 16-CV-6794 AB (JCx)
Case 2:16-cv-06794-AB-JC Document 198-1 Filed 05/10/19 Page 4 of 32 Page ID
                                 #:11717


 1
     Hecker v. Deere & Co.,
 2     556 F.3d 575 (7th Cir. 2009) .............................................................................. 18
 3   Kanawi v. Bechtel Corp.,
 4     590 F. Supp. 2d 1213 (N.D. Cal. 2008) ............................................................. 23
 5   Kasilag v. Hartford Inv. Fin. Servs.,
       2017 WL 773880 (D.N.J. Feb. 28, 2017), aff’d, 745 F. App’x 452
 6
       (3d Cir. 2018) ..................................................................................................... 10
 7
     Loomis v. Cornish,
 8     836 F.3d 991 (9th Cir. 2016) ................................................................................ 6
 9
     Noa v. Keyser,
10     519 F. Supp. 2d 481 (D.N.J. 2007)....................................................................... 5
11   Nolan v. Vilsack,
12     2016 WL 3678992 (C.D. Cal. June 30, 2016) (Birotte, J.) .................................. 4
13   In re Northrop Grumman Corp. ERISA Litig.,
14
         2015 WL 10433713 (C.D. Cal. Nov. 24, 2015) ................................................. 23

15   Patel v. City of Long Beach,
        564 F. App’x 881 (9th Cir. 2014) ......................................................................... 4
16

17
     Patricio v. Voya Fin., Inc.,
        2018 WL 1319028 (S.D.N.Y. Mar. 13, 2018) ............................................. 17, 18
18
     Pegram v. Herdrich,
19     530 U.S. 211 (2000) ........................................................................................... 25
20
     Pelfrensne v. Vill. of Williams Bay,
21      917 F.2d 1017 (7th Cir. 1990) ............................................................................ 21
22
     Pioneer Centres Holding Co. Emp. Stock Ownership Plan and Tr. v.
23      Alerus Fin., N.A., 858 F.3d 1324 (10th Cir. 2017)......................................... 5, 13
24   Ronches v. Dickerson Employee Benefits, Inc.,
25     2009 WL 10669571 (C.D. Cal. Oct. 30, 2009) .................................................. 12

26   Sacerdote v. N.Y.U.,
        2017 WL 3701482 (S.D.N.Y. Aug. 25, 2017) ................................................... 22
27

28                                                             -iii-

                                                   Reply in Support of Defendants’ Motion for Partial Summary Judgment
                                                                                        Case No. 16-CV-6794 AB (JCx)
Case 2:16-cv-06794-AB-JC Document 198-1 Filed 05/10/19 Page 5 of 32 Page ID
                                 #:11718


 1
     Siskind v. Sperry Ret. Program, Unisys
 2      47 F.3d 498 (2d Cir. 1995) ................................................................................. 22
 3   Sweda v. Univ. of Pa.,
 4     --- F.3d ----, 2019 WL 1941310 (3d Cir. 2019) ................................................. 22
 5   Tibble v. Edison Int’l,
        639 F. Supp. 2d 1074 (C.D. Cal. 2009), vacated and remanded on
 6
        other grounds, 843 F.3d 1187 (9th Cir 2016) ................................................ 4, 10
 7
     Tussey v. ABB, Inc.,
 8      746 F.3d 327 (8th Cir. 2014) ................................................................................ 9
 9
     United States v. Various Slot Machs. on Guam,
10     658 F.2d 697 (9th Cir. 1981) .............................................................................. 19
11   Wasco Prods., Inc. v. Southwall Techs, Inc.,
12     435 F.3d 989 (9th Cir. 2006) ................................................................................ 4
13   White v. Chevron Corp.,
14
       2016 WL 4502808 (C.D. Cal. Aug. 29, 2016) ............................................ passim

15   White v. Chevron Corp.,
       2017 WL 2352137 (N.D. Cal. May 31, 2017), aff’d, 752 F. App’x
16     453 (9th Cir. 2018) ....................................................................................... 23, 24
17
     Wright v. Or. Metallurgical Corp.,
18     360 F.3d 1090 (9th Cir. 2004) ........................................................................ 4, 12
19
     Statutes
20
     29 U.S.C. § 1104(a)(1) ............................................................................................ 15
21
     29 U.S.C. § 1104(a)(1)(A) ....................................................................................... 21
22

23   29 U.S.C. § 1104(a)(1)(B) ......................................................................................... 4

24   29 U.S.C. § 1106(a)(1) ............................................................................................ 22
25   ERISA ............................................................................................................... passim
26
     Other Authorities
27
     DOL Adv. Op. 2013-03A (July 3, 2013)................................................................. 18
28                                                              -iv-

                                                    Reply in Support of Defendants’ Motion for Partial Summary Judgment
                                                                                         Case No. 16-CV-6794 AB (JCx)
Case 2:16-cv-06794-AB-JC Document 198-1 Filed 05/10/19 Page 6 of 32 Page ID
                                 #:11719


 1
     George G. Bogert, George T. Bogert & Amy Morris Hess, The Law of
 2     Trusts and Trustees § 871 (2018) ....................................................................... 12
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28                                                       -v-

                                              Reply in Support of Defendants’ Motion for Partial Summary Judgment
                                                                                   Case No. 16-CV-6794 AB (JCx)
Case 2:16-cv-06794-AB-JC Document 198-1 Filed 05/10/19 Page 7 of 32 Page ID
                                 #:11720


 1
     I.    INTRODUCTION
 2
           The allegations in Plaintiffs’ complaint are unsupportable. Plaintiffs’
 3
     memorandum in opposition therefore does not attempt to supply evidence supporting
 4
     the complaint’s allegations; it attempts to fashion new claims.
 5
           On Plaintiffs’ breach of fiduciary duty claims related to the Emerging Markets
 6
     Fund (“the EM Fund”), they abandon the complaint’s theory that Defendants never
 7
     evaluated whether the EM Fund should have been switched to passive management.
 8
     With good reason: there is abundant evidence that Defendants engaged in
 9
     sophisticated analyses of the EM Fund’s structure and made changes as
10
     circumstances warranted. With their original theory foreclosed, Plaintiffs seek to
11
     invent a new one: that the analyses of the EM Fund were conducted by the wrong
12
     people. But even if such a claim were present in the complaint, Plaintiffs’ new theory
13
     is devoid of both legal and factual merit.
14
           On Plaintiffs’ claim that Hewitt was overpaid, Plaintiffs have abandoned their
15
     allegation that Defendants failed to negotiate per-participant fees (which
16
     Defendants, in fact, did). And their response otherwise ignores the Plan’s 2006
17
     contract with Hewitt, which entitled Hewitt to millions of dollars in early termination
18
     fees if the Plan terminated them prior to July 2014. The question is not whether a
19
     theoretical fiduciary should renegotiate its fees at particular intervals; the question
20
     is whether a fiduciary in similar circumstances—i.e., a fiduciary that could change
21
     vendors only by paying a multi-million dollar penalty—would have acted
22
     differently. On that critical question, Plaintiffs have no evidence to support the claim
23
     that Defendants breached their fiduciary duty and no evidence that alleged breaches
24
     resulted in Plan losses. To wit, even if Plaintiffs’ expert were correct that a new
25
     recordkeeper could have reduced the Plan’s fees, not even Plaintiffs’ expert opines
26
     that the fee reduction would have covered the early termination fee owed to Hewitt.
27

28                                              -1-

                                      Reply in Support of Defendants’ Motion for Partial Summary Judgment
                                                                           Case No. 16-CV-6794 AB (JCx)
Case 2:16-cv-06794-AB-JC Document 198-1 Filed 05/10/19 Page 8 of 32 Page ID
                                 #:11721


 1
           At bottom, Plaintiffs’ allegations that Defendants failed to properly manage
 2
     the EM Fund and to monitor the Plan’s recordkeeping costs are irreconcilable with
 3
     the discovery record and dependent upon flawed legal premises. This holds true
 4
     regardless of how many new theories Plaintiffs try to introduce at the eleventh hour.
 5
     II.   ARGUMENT
 6
           A.     DEFENDANTS ARE ENTITLED TO SUMMARY JUDGMENT
 7                ON PLAINTIFFS’ EMERGING MARKETS CLAIM
 8                1.    Plaintiffs’ Response Improperly Introduces A New Claim
 9         Defendants moved for summary judgment on Count V of Plaintiffs’ Second
10   Amended Complaint on the ground that Plaintiffs’ allegations—that Defendants
11   failed to evaluate or implement a passive strategy for the EM Fund until November
12   2014—were inconsistent with, and in fact directly contradicted by, the discovery
13   record. As Defendants explained in their accompanying memorandum of law, the
14   purported misconduct forming the basis for this claim simply never occurred.
15   Contrary to Plaintiffs’ allegations, Defendants in fact thoroughly evaluated a passive
16   management approach for the EM Fund when they reviewed the Plan’s other funds
17   in 2010 (as well as on multiple additional occasions thereafter). (ECF No. 168-1,
18   Summ. J. Mem., at 2-3.) Furthermore, while Plaintiffs alleged that Defendants did
19   not implement a passive management approach for the EM Fund until November
20   2014, the discovery record reveals, exactly to the contrary, that passive management
21   was actually implemented years earlier. As of 2009, Defendants had allocated 25%
22   of the EM Fund’s assets to passive management, and then increased the allocation
23   to 50% in April 2011. (SUF ¶¶ 27, 37-41.)1
24

25

26   1
       All “SUF” references are to the consolidated Defendants’ Statement of Facts,
27
     Plaintiffs’ Responses, and Defendants’ Replies thereto filed contemporaneously
     with this memorandum.
28                                              -2-

                                      Reply in Support of Defendants’ Motion for Partial Summary Judgment
                                                                           Case No. 16-CV-6794 AB (JCx)
Case 2:16-cv-06794-AB-JC Document 198-1 Filed 05/10/19 Page 9 of 32 Page ID
                                 #:11722


 1
           Confronted with this incontrovertible evidence, Plaintiffs cannot genuinely
 2
     dispute that the alleged fiduciary breach they pleaded—that Defendants failed to
 3
     evaluate or implement a passive strategy for the EM Fund until November 2014—
 4
     was untrue.2 (See, e.g., ECF No. 132, Second Amended Complaint (“SAC”) ¶ 84
 5
     (alleging that “Defendants took no action and continued to mandate an active
 6
     investment strategy” for the EM Fund in 2010)). Instead, they attempt to sidestep
 7
     summary judgment by recasting their allegations to fit the mold of an entirely
 8
     different theory—that Defendants breached their fiduciary duties, not by failing to
 9
     review the EM Fund’s investment strategy, but by failing to adequately vet the
10
     analysis and recommendations of Northrop’s Investment and Trust Administration
11
     Department (“ITA”). In other words, whereas the theory Plaintiffs pleaded
12
     challenged whether Defendants evaluated passive management for the EM Fund
13
     before November 2014, their new theory focuses on who performed that evaluation.
14
     (See Summ. J. Opp., at 16 (“[T]he Investment Committee failed to exercise its own
15
     judgment, instead reflexively and uncritically adopting the ITA’s advice.”)).
16
           Although their “improper delegation theory” is as legally and factually
17
     deficient as their original theory, its merits (or lack thereof) are irrelevant at this
18
     stage of the case because Plaintiffs failed to plead it in their complaint. It is axiomatic
19
     that litigants cannot change their claims, theories, or allegations in the midst of
20
     litigation without amending their pleadings. This is particularly true at summary
21
     judgment, at which point the parties have completed discovery and are focused on
22

23   2
       The only evidence Plaintiffs cite to dispute this fact is the Plan’s Investment Policy
24   Statement (IPS), which provided that the EM Fund’s “investment objective is an
     incremental total return of capital appreciation net of fees over the benchmark while
25   attempting to avoid significant underperformance.” (ECF No. 187, Summ. J. Opp.,
     at 16-17.) This argument fails for two reasons. First, Plaintiffs do not plead a breach
26   alleging a failure to follow the Plan’s IPS. Second, the IPS language does not create
     a genuine dispute of fact with respect to the EM Fund’s investment strategy because,
27   notwithstanding the IPS language, the evidence shows that the actual asset allocation
     for the EM Fund was as passively managed as it was actively managed. (SUF ¶ 42.)
28                                               -3-

                                       Reply in Support of Defendants’ Motion for Partial Summary Judgment
                                                                            Case No. 16-CV-6794 AB (JCx)
Case 2:16-cv-06794-AB-JC Document 198-1 Filed 05/10/19 Page 10 of 32 Page ID
                                  #:11723


 1
     narrowing, not expanding upon, the issues for trial. See Patel v. City of Long Beach,
 2
     564 F. App’x 881, 882 (9th Cir. 2014); Coleman v. Quaker Oats Co., 232 F.3d 1271,
 3
     1292 (9th Cir. 2000). Time and again, this Court has rejected litigants’ attempts to
 4
     evade dismissal by raising new theories or allegations in opposition to summary
 5
     judgment. See Nolan v. Vilsack, 2016 WL 3678992, at *3 (C.D. Cal. June 30, 2016)
 6
     (Birotte, J.) (collecting cases and discussing standard). “Simply put, summary
 7
     judgment is not a procedural second chance to flesh out inadequate pleadings.”
 8
     Wasco Prods., Inc. v. Southwall Techs, Inc., 435 F.3d 989, 992 (9th Cir. 2006)
 9
     (citations omitted). The Court should refuse to entertain the new claim Plaintiffs
10
     have just now unveiled.
11
                  2.    In Any Event, Plaintiffs’ New Arguments Fail
12
           Even if Plaintiffs’ new claim at this stage of the case were proper, it would
13
     not withstand summary judgment. As Plaintiffs concede, they bear the burden of
14
     establishing that Defendants breached their fiduciary duties. See Summ. J. Opp., at
15
     10. This requires, at a minimum, that they identify some act or omission that fell
16
     below the fiduciary standard of “care, skill, prudence, and diligence under the
17
     circumstances then prevailing[.]” 29 U.S.C. § 1104(a)(1)(B). This inquiry focuses
18
     on whether the fiduciary “employed the appropriate methods to investigate the
19
     merits of the investment and to structure the investment.” Wright v. Or.
20
     Metallurgical Corp., 360 F.3d 1090, 1097 (9th Cir. 2004) (quoting Donovan v.
21
     Mazzola, 716 F.2d 1226, 1232 (9th Cir. 1983); Crowhurst v. Cal. Inst. of Tech., 1999
22
     WL 1027033, at 19 (C.D. Cal. July 1, 1999), aff’d, 11 F. App’x 827 (9th Cir. 2001)
23
     (quoting Donovan, 716 F.2d at 1232). Applying this standard, courts have regularly
24
     granted summary judgment where plaintiffs fail to present sufficient evidence of the
25
     prevailing fiduciary standards under the circumstances.3 Although the contours of
26

27   3
      See, e.g., Tibble v. Edison Int’l, 639 F. Supp. 2d 1074, 1118 (C.D. Cal. 2009),
     vacated and remanded on other grounds, 843 F.3d 1187 (9th Cir 2016) (awarding
28                                             -4-

                                     Reply in Support of Defendants’ Motion for Partial Summary Judgment
                                                                          Case No. 16-CV-6794 AB (JCx)
Case 2:16-cv-06794-AB-JC Document 198-1 Filed 05/10/19 Page 11 of 32 Page ID
                                  #:11724


 1
     Plaintiffs’ new claim are poorly defined, each of the theories Plaintiffs attempt is
 2
     either contradicted by the discovery record, devoid of any evidentiary support, or
 3
     insufficient to support a claim as a matter of law.
 4
           a.     The crux of Plaintiffs’ reconceptualized EM Fund claim is that “the
 5
     Investment Committee [never] made a reasoned, deliberate decision to maintain an
 6
     active management strategy for the EM Fund in late 2010[.]” Summ. J. Opp., at 15.
 7
     But this assertion is flatly contradicted by the discovery record, which demonstrates
 8
     that throughout the relevant time period the Investment Committee was closely
 9
     involved in ITA’s review of the Plan’s funds and its analysis of passive and active
10
     management. (SUF ¶¶ 21, 23, 27, 29-30, 38-41, 48-52).
11
           With respect to the 2010 decision to change the allocation of passive
12
     management across the NGSP funds, the Investment Committee explicitly approved
13
     of the ITA’s recommendation to employ a “passive approach for investment
14
     options/asset classes in which [a] passive approach is deemed effective in replicating
15
     index performance [and] meeting the operational needs of the Plan” and authorized
16
     the   implementation      of   that     approach.       (SUF        ¶¶     28-30;       Ex.     36
17
     (Update/Recommendation for 401(k) Options; Ex. 20 (May 17, 2010 IC Minutes)
18
     (“After general discussion, the Committee approved the recommendation . . .”)).
19
20

21
     summary judgment where plaintiffs’ expert failed to provide basis for opinion that
22   defendants’ conduct fell below relevant fiduciary standards); Ellis v. Fid. Mgmt. Tr.
     Co., 883 F.3d 1, 10 (1st Cir. 2018) (upholding district court’s decision granting
23   summary judgment to defendant on duty of prudence claims related to appropriate
     investment choices); Pioneer Centres Holding Co. Emp. Stock Ownership Plan and
24   Tr. v. Alerus Fin., N.A., 858 F.3d 1324, 1338 (10th Cir. 2017) (granting summary
     judgment on ERISA claim because plaintiff “failed to come forward with any
25   evidence from which the jury could find causation without engaging in
     speculation”); Noa v. Keyser, 519 F. Supp. 2d 481, 492 (D.N.J. 2007) (holding at
26   summary judgment that “on this record there is insufficient evidence for a finder of
     fact to conclude that Defendants breached their fiduciary duties of prudence under
27   section 404 of ERISA”); In re Computer Scis. Corp. ERISA Litig., 635 F. Supp. 2d
     1128, 1136 (C.D. Cal. 2009).
28                                              -5-

                                      Reply in Support of Defendants’ Motion for Partial Summary Judgment
                                                                           Case No. 16-CV-6794 AB (JCx)
Case 2:16-cv-06794-AB-JC Document 198-1 Filed 05/10/19 Page 12 of 32 Page ID
                                  #:11725


 1
           The ITA presented its findings on the effectiveness of passive management
 2
     for the NGSP’s funds at the August 27, 2010 Investment Committee meeting and
 3
     proposed increasing the allocation of passive management for the EM Fund. (SUF
 4
     ¶¶ 38-41; Ex. 38 (August 27, 2010 Update on Implementation of Passive Investment
 5
     Strategy) (listing lower EM Fund fees with proposed increase in passive allocation);
 6
     Ex. 20 (August 27, 2010 IC Minutes ) (“Mr. Newberry updated the Committee on
 7
     the implementation of the passive investment strategy[.]”). When the ITA ultimately
 8
     terminated one of the EM Fund’s active managers and transitioned the fund to 50%
 9
     passive management, it did so “[p]er decision by investment committee to maintain
10
     a mix of passive and active funds for the emerging markets fund.” (SUF ¶ 30; Ex.
11
     28 (September 2010 EM Fund Active Management Termination presentation); see
12
     also Ex. 30 (December 2011 DC Emerging Markets Fund Review) (“[i]n August
13
     2010, investment committee made decision to maintain a mix of passive and active
14
     funds for the Emerging Markets Fund.”)). Plaintiffs’ theory that Defendants failed
15
     to make a “reasoned, deliberate decision” is nothing more than “[m]ere allegation
16
     and speculation [that] do not create a factual dispute for purposes of summary
17
     judgment.” Loomis v. Cornish, 836 F.3d 991, 997 (9th Cir. 2016) (citations omitted).
18
           Plaintiffs’ fabricated challenge to ITA’s role and the propriety of the
19
     Investment Committee’s delegations also rings hollow. It is well settled that plan
20
     fiduciaries are given wide berth to delegate their discretionary authority or plan
21
     administration responsibilities to consultants, subordinates, or other third parties.
22
     Geddes v. United Staffing All. Emp. Med. Plan, 469 F.3d 919, 925 (10th Cir. 2006)
23
     (holding that consistent with “long-accepted trust doctrine” a fiduciary’s authority
24
     to delegate is “inherent in the fiduciary-trustee”). Moreover, there is no requirement
25
     that the delegation be in writing or that the authority to delegate be expressly set
26
     forth in the plan documents for these delegations to be effective. See Concha v.
27

28                                              -6-

                                      Reply in Support of Defendants’ Motion for Partial Summary Judgment
                                                                           Case No. 16-CV-6794 AB (JCx)
Case 2:16-cv-06794-AB-JC Document 198-1 Filed 05/10/19 Page 13 of 32 Page ID
                                  #:11726


 1
     London, 62 F.3d 1493, 1501–02 (9th Cir. 1995) (holding “there need not be an
 2
     express delegation of fiduciary duty in the Plan instrument itself for persons
 3
     performing duties of a fiduciary nature to be considered fiduciaries”). Nor is there
 4
     any requirement that a plan fiduciary delegate responsibilities only to other
 5
     fiduciaries. Geddes, 469 F.3d at 927 (“[T]here is nothing in the language of the
 6
     ERISA statute . . . or the background principles of trust law that requires fiduciaries,
 7
     when delegating authority, to delegate only to other fiduciaries. Indeed, we would
 8
     go so far as to say the plain language of the ERISA statute and the venerable body
 9
     of trust law say just the opposite.”). Plaintiffs’ argument that Defendants breached
10
     their fiduciary duties or otherwise acted improperly by delegating matters to ITA or
11
     by relying on ITA for assistance is dependent upon a non-existent legal requirement
12
     they have constructed from whole cloth.4
13
           Here, to the extent Plaintiffs purport to challenge the scope of ITA’s authority
14
     or the effect of the relevant delegations, the discovery record establishes that ITA
15
     has long been duly authorized to analyze and implement the EM Fund’s investment
16
     strategy. (See SUF ¶ 10; Exs. 12, 13 (2003 and 2004 Investment Committee
17
     Resolutions) (delegating “authority to oversee and direct the day-to-day investment
18
     and all other related activities of the Plans and the Trusts” to the Vice-President of
19
     the ITA); Ex. 11 (2007 Board of Directors Charter) (providing the Investment
20
     Committee with authority to “take any and all other steps necessary or appropriate
21
     to invest and manage assets of the plans,” including delegating the power to “appoint
22
     and terminate investment managers”); Ex. 5 (Investment Committee Charter)
23

24   4
      Plaintiffs take issue with the delegation of investment matters to ITA on the ground
     that it was not expressly permitted by the plan documents, and therefore allegedly
25   did not comport with the requirements of § 1105(c)(2). (Summ. J. Opp. at 13.)
     Section 1105(c)(2) relieves a fiduciary of responsibility for a co-fiduciary’s conduct
26   when there is a formal delegation of all authority. But Defendants have not argued
     that they are relieved of liability under § 1105(c)(2); rather, our argument is that the
27   Plan’s fiduciaries acted prudently, individually and collectively. Section 1105(c)(2)
     therefore does not bear on any relevant question.
28                                              -7-

                                      Reply in Support of Defendants’ Motion for Partial Summary Judgment
                                                                           Case No. 16-CV-6794 AB (JCx)
Case 2:16-cv-06794-AB-JC Document 198-1 Filed 05/10/19 Page 14 of 32 Page ID
                                  #:11727


 1
     (providing that the Investment Committee or its chair “may delegate any or all of the
 2
     Committee’s duties, responsibilities and powers to. . . Company employees”); Ex. 2
 3
     (2010 Savings Plan Document) (permitting the Investment Committee to “employ
 4
     counsel, including investment counsel, as it may require in carrying out its duties
 5
     under the Plan”); Ex. 10 (2007 Investment Policy Statement) (the Investment
 6
     Committee delegated to ITA the responsibility to “[r]ecommend and implement
 7
     investment policies and investment fund objectives,” and “[s]elect, appoint,
 8
     terminate and enter into agreements with investment managers”). Pursuant to these
 9
     delegations, the ITA recommended in 2010 to “[e]mploy passive approach for
10
     investment options/asset classes in which passive approach is deemed effective”—a
11
     recommendation the Investment Committee approved—and implemented this
12
     recommendation by transitioning the EM Fund to 50% passive management and
13
     other funds to 100% passive management. SUF ¶¶ 29, 30.
14
           b.     As for the merits of Defendants’ evaluation of the EM Fund, Plaintiffs’
15
     only challenge is that the ITA’s presentation to the Investment Committee omitted a
16
     “comparison of the historical performance of the Plan’s current Emerging Markets
17
     Fund to the performance of a passively managed equivalent.” Summ. J. Opp., at 17
18
     (citing Pomerantz Rpt. ¶¶ 79-81). But Plaintiffs’ expert pointedly offers no opinion
19
     on the question of whether a reasonable fiduciary would have changed the EM Fund
20
     to 100% passive management. Pomerantz Rpt. ¶ 81 (“[T]his comparative historical
21
     performance data . . . would have enabled the Investment Committee to evaluate
22
     whether maintaining an active strategy for emerging markets was justified[.]”)
23
     (emphasis added). His opinion is only that Defendants’ analysis was insufficient to
24
     support the decision to not immediately convert the entire EM Fund to passive
25
     management. Plaintiffs are thus left only with speculation to satisfy their burden of
26
     proving causation. They have no competent evidence that, despite the robust analysis
27

28                                             -8-

                                     Reply in Support of Defendants’ Motion for Partial Summary Judgment
                                                                          Case No. 16-CV-6794 AB (JCx)
Case 2:16-cv-06794-AB-JC Document 198-1 Filed 05/10/19 Page 15 of 32 Page ID
                                  #:11728


 1
     conducted by ITA and the materials considered by the Investment Committee, see
 2
     SUF ¶¶ 21 23, 30, 38, 48, 52, the provision of this single additional piece of
 3
     information would or should have caused the Investment Committee to distrust
 4
     ITA’s recommendation and insist on an entirely passive approach. Plaintiffs’ empty
 5
     speculation on this element of their claim is insufficient to create a genuine dispute.
 6
           Plaintiffs further contend that they have evidence that actively managed
 7
     emerging markets failed to outperform their benchmark indices. Summ. J. Opp., at
 8
     17-18. They are wrong. On the facts, and contrary to Plaintiffs’ allegations, the
 9
     discovery record shows that the emerging markets active managers regularly
10
     outperformed the relevant benchmarks and passive management. (SUF ¶¶ 16, 22,
11
     44, 48) (See, e.g., 2007 Emerging Markets Fund Review, September 20, 2010 DC
12
     Emerging Markets Fund Review; Dep. of A. Tsao 130:23-131:4 (Explaining chart
13
     in 2014 presentation showing that “over the ten-year basis, passive [EM Funds] have
14
     all underperformed the index. . . on the ten-year basis, seven-year basis, five-year
15
     basis, three-year basis, and one-year basis, so passive underperformed in every time
16
     period versus the market universe of [active] managers”). But even if that were not
17
     true, Plaintiffs cannot establish a fiduciary breach merely by identifying
18
     performance outcomes. In order to prevail on a breach of fiduciary claim, Plaintiffs
19
     must identify some flaw in the “fiduciary’s conduct preceding the challenged
20
     decision—not the results of that decision.” Tussey v. ABB, Inc., 746 F.3d 327, 335
21
     (8th Cir. 2014). The duty of prudence does not demand that a fiduciary take a
22
     particular course of action or reach the “prudent” or the “correct” decision; they must
23
     only employ a prudent process for making the decision. White v. Chevron Corp.,
24
     2016 WL 4502808, *17-18 (C.D. Cal. Aug. 29, 2016) (“White I”). Thus, Plaintiffs’
25
     arguments that a fiduciary would have made a different decision based on the data
26
     available to Defendants in 2010 are insufficient to create a genuine dispute for trial.
27

28                                              -9-

                                      Reply in Support of Defendants’ Motion for Partial Summary Judgment
                                                                           Case No. 16-CV-6794 AB (JCx)
Case 2:16-cv-06794-AB-JC Document 198-1 Filed 05/10/19 Page 16 of 32 Page ID
                                  #:11729


 1
     Id.; see also Tibble, 639 F. Supp. 2d at 1116 (“Even assuming that the retail funds
 2
     underperformed, however, underperformance alone is insufficient to show a breach
 3
     of the duty of prudence.”)
 4
           The process-based legal standard is particularly apt here because emerging
 5
     markets benchmarks are not investable. See, e.g., Kasilag v. Hartford Inv. Fin.
 6
     Servs., 2017 WL 773880, at *11 (D.N.J. Feb. 28, 2017), aff'd, 745 F. App'x 452 (3d
 7
     Cir. 2018) (noting that “one cannot invest in a benchmark”). For that reason, one of
 8
     Defendants’ considerations was the historical disparity between the performance of
 9
     actively managed emerging markets funds and passively managed equivalents—
10
     which themselves underperformed the benchmarks by considerable margins. (SUF
11
     ¶¶ 16, 44 (See September 20, 2010 DC Emerging Markets Fund Review)).
12
     Additionally, it is indisputable that passive management presented various
13
     weaknesses that made it a poor substitute for active management. (SUF ¶¶ 16, 25
14
     (See November 24, 2008 DC Emerging Markets Structure Recommendation)). Thus,
15
     it is not surprising that Defendants, consistent with the approach taken by the
16
     majority of U.S. institutions investing in emerging markets, decided to employ active
17
     management. (SUF ¶¶ 16-17 (See Lundblad Rpt. ¶ 13 (“Actively managed emerging
18
     markets funds represented 90% of emerging markets funds and 76% of emerging
19
     markets funds assets in 2006, and 73.2% of all emerging markets funds and 57.9%
20
     of assets in 2017.”)).
21
           Finally, Plaintiffs wrongly argue that the decision to transition entirely to
22
     passive management in 2014 is proof that the decision to implement a mixed
23
     approach in 2010 was imprudent because “nothing changed in 2014 that rendered
24
     active management imprudent in the emerging markets segment.” Summ. J. Opp.,
25
     18. In fact, the discovery record demonstrates that there were changes in 2014 that
26
     did make it practical to transition to an entirely passive approach at that time. (SUF
27

28                                              -10-

                                      Reply in Support of Defendants’ Motion for Partial Summary Judgment
                                                                           Case No. 16-CV-6794 AB (JCx)
Case 2:16-cv-06794-AB-JC Document 198-1 Filed 05/10/19 Page 17 of 32 Page ID
                                  #:11730


 1
     ¶ 50). In particular, in 2014 ITA identified a number of specific “drivers of improved
 2
     passive EM performance” that justified an entirely passive approach, such as
 3
     improvements in “emerging markets depth and liquidity,” “lower transaction costs,”
 4
     and “[f]ull replication” of the underlying indices. Id. Whether intentionally or
 5
     negligently, Plaintiffs again overlook key facts in the record.
 6
           Plaintiffs’ effort to pigeon-hole this case into one of the few in which
 7
     Plaintiffs’ counsel have actually prevailed does not work. George v. Kraft Foods
 8
     Global, Inc., 641 F.3d 786 (7th Cir. 2011) involved claims by plan participants that
 9
     Kraft did not evaluate and make a determination regarding whether it should have
10
     adopted a “direct” investment structure for investments in the company’s stock
11
     funds, as opposed to maintaining the “unitized” structure in place at the time. Id. at
12
     799. The Seventh Circuit reversed and remanded the district court decision granting
13
     summary judgment for Kraft, concluding that while there was ample evidence the
14
     issue was evaluated, there was no evidence that a decision was made, by anybody.
15
     Id. at 801. The Seventh Circuit expressed concern that the status quo was maintained
16
     due to inertia, rather than any actual decision that doing so was in participants’ best
17
     interests. The indisputable record evidence demonstrating that changes were made
18
     to the EM Fund’s passive allocation proves that this case is, in fact, the opposite of
19
     George. (See SUF ¶¶ 27, 42, 52 (describing changes to EM Fund investment strategy
20
     and Investment Committee approval of same)).
21
                  3.     Plaintiffs Further Fail to Establish Loss Causation
22
           Plaintiffs’ new claim fails for the additional reason that they have not
23
     presented any evidence whatsoever that ITA’s role in evaluating and transitioning
24
     the EM Fund to passive management caused any plan losses. Although Plaintiffs try
25
     to avoid having to present any evidence of causation, their arguments to this effect
26
     fly in the face of controlling precedent, well-recognized principles of trust law, and
27

28                                              -11-

                                      Reply in Support of Defendants’ Motion for Partial Summary Judgment
                                                                           Case No. 16-CV-6794 AB (JCx)
Case 2:16-cv-06794-AB-JC Document 198-1 Filed 05/10/19 Page 18 of 32 Page ID
                                  #:11731


 1
     common sense. This Court and the Ninth Circuit have held on multiple occasions
 2
     that Plaintiffs bear the burden of establishing a connection between the alleged
 3
     breach and any alleged losses where plaintiffs are seeking monetary relief.5 Friend
 4
     v. Sanwa Bank Cal., 35 F.3d 466, 469 (9th Cir. 1994) (granting summary judgment
 5
     on the ground that plaintiff “has not presented a genuine issue of material fact that
 6
     this act caused the Plans’ losses” and holding that “ERISA holds a trustee liable for
 7
     a breach of fiduciary duty only to the extent that losses to the plan result from the
 8
     breach.”); Ronches v. Dickerson Employee Benefits, Inc., 2009 WL 10669571, at
 9
     *22 (C.D. Cal. Oct. 30, 2009) (quoting Silverman v. Mutual Benefit Life Ins. Co.,
10
     138 F.3d 98, 104 (2d Cir. 1998)) (“The statutory phrase ‘resulting from’ indicates
11
     that there must be some causal link between the alleged breach of fiduciary duties
12
     and the loss plaintiff seeks to recover.”); DeFazio v. Hollister, 854 F. Supp. 2d 770,
13
     808 (E.D. Cal. 2012) (“To seek damages under § 1132(a)(2) and (a)(3), plaintiffs
14
     generally have the burden of proving the harm caused by defendants’ breaches of
15
     their fiduciary duties by a preponderance of the evidence.”).
16
           The Ninth Circuit’s requirement that Plaintiffs prove causation tracks well-
17
     recognized principles of trust law, which Plaintiffs incorrectly claim place the
18
     burden of disproving causation on Defendants, Summ. J. Opp., at 11. See George G.
19
     Bogert, George T. Bogert & Amy Morris Hess, The Law of Trusts and Trustees §
20
     871 (2018) (“A beneficiary seeking to obtain relief for a breach of trust must plead
21
     and prove facts which show the existence of a fiduciary duty and the failure of the
22
     trustee to perform it, and that consequently the court should grant the requested
23
     5
24     Contrary to Plaintiffs’ attempt to distinguish Wright, 360 F.3d 1090, nothing in the
     Ninth Circuit’s opinion suggests that the burden of establishing loss causation is
25   limited to employer stock cases or that the obligation to establish the requisite
     “causal link” was derivative of the “presumption of prudence.” While the Supreme
26   Court rejected the “presumption of prudence,” Fifth Third Bancorp v. Dudenhoeffer,
     573 U.S. 409 (2014), it did not interfere with the basic trust law requirement that
27   plaintiffs asserting claims for monetary damages establish that the alleged breach
     caused losses.
28                                              -12-

                                      Reply in Support of Defendants’ Motion for Partial Summary Judgment
                                                                           Case No. 16-CV-6794 AB (JCx)
Case 2:16-cv-06794-AB-JC Document 198-1 Filed 05/10/19 Page 19 of 32 Page ID
                                  #:11732


 1
     remedy. If he seeks damages, a part of his burden will be proof that the breach caused
 2
     him a loss.”).
 3
           Here, Plaintiffs offer no evidence establishing a causal link between their
 4
     allegation that Defendants failed to make a “reasoned, deliberate decision” and any
 5
     plan losses. In fact, their response contains just a single sentence on this issue. They
 6
     contend that “[h]ad the Investment Committee engaged in such a review in 2010, it
 7
     would have concluded at that time that a 100% passive investment strategy for the
 8
     EM Fund would best serve the Plan.” Summ. J. Opp., at 16. Such a conclusory and
 9
     speculative assertion does not create a genuine dispute of material fact with respect
10
     to causation. As the discovery record shows, ITA evaluated the EM Fund’s
11
     investment approach over many years and regularly collaborated with the
12
     Investment Committee in making changes to the EM Fund’s allocation. (SUF ¶¶ 27,
13
     30, 38-42, 52). In light of this evidence, there is no principled reason to believe that
14
     had the Investment Committee engaged in a further in-depth analysis to supplement
15
     that conducted by ITA, (SUF ¶ 21), the outcome would have been different. See,
16
     e.g., Pioneer Centres Holding Co. ESOP, 858 F.3d at 1338 (granting summary
17
     judgment on ERISA claim because plaintiff “failed to come forward with any
18
     evidence from which the jury could find causation without engaging in
19
     speculation”).
20
           B.     PLAINTIFFS DO NOT SHOW A GENUINE ISSUE OF
21                DISPUTED FACT AS TO THEIR RECORDKEEPING CLAIM
22         Plaintiffs’ recordkeeping claim was founded on three distinct allegations: that
23   Defendants should have renegotiated recordkeeping fees in connection with a
24   competitive bidding process, that the renegotiated fees should have been on a per-
25   participant basis, and that Defendants failed to account for payments received by
26   Hewitt from Financial Engines. Plaintiffs have abandoned the middle issue: they do
27   not dispute that Defendants did succeed in renegotiating their agreement with Hewitt
28                                              -13-

                                      Reply in Support of Defendants’ Motion for Partial Summary Judgment
                                                                           Case No. 16-CV-6794 AB (JCx)
Case 2:16-cv-06794-AB-JC Document 198-1 Filed 05/10/19 Page 20 of 32 Page ID
                                  #:11733


 1
     in 2011 to provide for per participant fees.6 (SUF ¶ 90). Plaintiffs’ Financial Engines
 2
     claim is similarly meritless: there is no obligation to monitor such fees, which did
 3
     not affect the reasonableness of Defendants’ arrangement with Hewitt.7 Finally,
 4
     Plaintiffs fail to adduce sufficient evidence that fiduciary standards required
 5
     Defendants to conduct an RFP prior to 2014 or that the Plan suffered losses
 6
     attributable to Defendants’ purported delay.
 7
                  1.     Courts Have Expressly Rejected Fiduciary Breach Claims
 8                       Alleging a Lack of Competitive Bidding
 9         As Plaintiffs concede, “nothing in ERISA compels periodic competitive
10   bidding.” White I, 2016 WL 4502808, at *14. Because there is no per se rule
11   requiring competitive bidding at all, much less at any particular interval, the mere
12   fact that Defendants did not conduct a bidding process between 2007, when Hewitt
13   started as the Plan’s recordkeeper, and 2014 is insufficient to support a claim for
14   breach of fiduciary duty. Instead, to create a triable issue, Plaintiffs must present
15   evidence that “under the circumstances then prevailing,” fiduciary standards
16   demanded that Defendants conduct more frequent RFPs. Plaintiffs’ only evidence
17
     6
18     Although Plaintiffs do not dispute that Defendants negotiated a per participant
     contract in 2011, Plaintiffs characteristically raise new theories not pleaded in their
19   complaint related to the purported imprudence of these negotiations to avoid
     summary judgment. Summ. J. Opp., at 19 (identifying “other flaws” associated with
20   the 2010-11 renegotiation of the Hewitt agreement). But Plaintiffs’ new challenges
     of the negotiation process are nothing more than an attempt to dodge their mistaken
21   allegation that Hewitt fees were never renegotiated. Compare SAC ¶ 69 (“From
     2010 to 2015, Hewitt was compensated for recordkeeping services at a fixed rate to
22   $500,000 per month”) with SUF ¶ 90, Ex. 76 (First Amendment to Hewitt
     Agreement) (changing recordkeeping fees to $45 per participant).
     7
23     In furtherance of the concerns with Schmidt’s opinion expressed here, Defendants
     have contemporaneous with this reply filed evidentiary objections and moved to
24   exclude Schmidt’s opinion on leveraging fees from Financial Engines to Hewitt and
     his reasonable recordkeeping fee calculation. See Schmidt Evid. Objections.
25   Because Schmidt’s report and testimony is the only evidence Plaintiffs have adduced
     in support of their Hewitt fee claims, and since Schmidt has no opinion on if
26   Defendants should have issued an RFP for the Plan more frequently considering the
     multi-million dollar early termination fee, if Defendants’ motion to exclude Schmidt
27   is granted, Defendants’ motion for summary judgment on this claim should be
     granted as well.
28                                              -14-

                                      Reply in Support of Defendants’ Motion for Partial Summary Judgment
                                                                           Case No. 16-CV-6794 AB (JCx)
Case 2:16-cv-06794-AB-JC Document 198-1 Filed 05/10/19 Page 21 of 32 Page ID
                                  #:11734


 1
     on this issue, the opinion of their recordkeeping expert, Martin Schmidt, does not
 2
     make the grade.
 3
           Schmidt’s unsubstantiated opinion that most fiduciaries conduct an RFP
 4
     “every 3-5 years” fails to account for ERISA’s admonition that a fiduciary’s actions
 5
     must be evaluated “under the circumstances then prevailing.” 29 U.S.C. §
 6
     1104(a)(1). In fact, Schmidt does not even acknowledge the prevailing
 7
     circumstances in his conclusions. He does not address the time and costs associated
 8
     with conducting an RFP for a plan as complex as the one at issue. (SUF ¶¶ 129, 132,
 9
     134). Nor does he address the difference between a single plan RFP, which is the
10
     focus of his report, and a “total benefits outsourcing” RFP, which is what Hewitt
11
     was retained to provide. Ex. 109 at ¶¶ 128-141 (Schmidt Report). Most notably,
12
     however, Schmidt completely ignores the fact that the terms of the Hewitt
13
     recordkeeping agreement precluded Northrop from changing recordkeepers prior to
14
     July 2014 without incurring millions of dollars in termination fees—far more than
15
     what Defendants could have expected to save through a change in recordkeepers by
16
     Schmidt’s own calculations. (SUF ¶¶ 81, 313) (comparing termination costs with
17
     purported savings associated with Schmidt’s “reasonable” fee).
18
           In addition to failing to present sufficient evidence on the issue of whether
19
     Defendants breached their fiduciary duties by not conducting an RFP prior to 2014,
20
     Plaintiffs have presented no evidence that the purported breach caused any plan
21
     losses. See supra at Section II.A.3 (discussing Plaintiffs’ burden of proving loss
22
     causation). Plaintiffs’ contention that the Plan paid higher fees because Defendants
23
     failed to conduct “regular” competitive bidding is entirely speculative and devoid of
24
     any logical, much less evidentiary, connection to the alleged breach. Although
25
     Plaintiffs purport to rely on the opinion of their expert on this issue, nowhere in
26
     Schmidt’s report does he identify which providers would have responded to an RFP,
27

28                                             -15-

                                     Reply in Support of Defendants’ Motion for Partial Summary Judgment
                                                                          Case No. 16-CV-6794 AB (JCx)
Case 2:16-cv-06794-AB-JC Document 198-1 Filed 05/10/19 Page 22 of 32 Page ID
                                  #:11735


 1
     how those providers would have structured their fee arrangements across Northrop’s
 2
     various plans (i.e., health, welfare, pension, and defined contribution plans), or
 3
     whether the bidding providers could offer the same level of service. Moreover,
 4
     Schmidt’s opinion that one of Hewitt’s competitors would have proposed a lower
 5
     fee is entirely speculative and based on vague allusions to his “years of experience,”
 6
     Schmidt Rpt. ¶ 150, rather than actual facts or a credible methodology. In fact, what
 7
     little tangible evidence Schmidt does offer squarely contradicts his opinion that a
 8
     competitive bidding process would have resulted in lower fees. (Compare Ex. 109
 9
     Schmidt Rpt., Exhibit 3 (noting fees of between           and        per year for purportedly
10
     comparable plans) to SUF ¶ 123 (noting NGSP fees of between $39.47 and $45 per
11
     participant over relevant time period)).
12
           Notwithstanding the above, the most glaring omission is again Schmidt’s
13
     failure to address the elephant in the room: the fact that Defendants could not
14
     terminate the Hewitt agreement any earlier without subjecting Plan participants to
15
     millions of dollars in termination fees. See Ex. 65 (Hewitt Administrative Services
16
     Agreement), at 18 (noting early termination fees of between $15 million and $1
17
     million depending upon timing of termination). Plaintiffs and Schmidt do not
18
     attempt to explain how the NGSP suffered a loss by failing to conduct an RFP when
19
     the cost and expense of changing recordkeepers would have eclipsed even Plaintiffs’
20
     most optimistic estimates of what an RFP would have saved. At the outset of the
21
     class period, for example, Plaintiffs contend that $34 per participant was a
22
     reasonable fee. While Schmidt’s own data demonstrate that this fee is not reasonable,
23
     see Ex. 109 (Schmidt Report, Ex. 3) (noting fee proposals of between                     and
24
     for Schmidt’s clients in response to               ), even if it were, the Plan would have
25
     saved $5,124,717 by changing recordkeepers while paying $15,000,000 to terminate
26
     the Hewitt agreement. (SUF ¶¶ 81, 313) (comparing termination costs with
27

28                                              -16-

                                      Reply in Support of Defendants’ Motion for Partial Summary Judgment
                                                                           Case No. 16-CV-6794 AB (JCx)
Case 2:16-cv-06794-AB-JC Document 198-1 Filed 05/10/19 Page 23 of 32 Page ID
                                  #:11736


 1
     purported savings associated with Schmidt’s “reasonable” fee). Not only does
 2
     Plaintiffs’ math regarding the alleged Plan losses fail to add up, imposing Schmidt’s
 3
     view of prudent plan administration would, in fact, have harmed participants far
 4
     more.
 5
             Plaintiffs’ attempt to compare the undisputed facts at issue here and Schmidt’s
 6
     opinion on recordkeeping issues to the facts and expert opinion offered in George
 7
     fares no better. As the Seventh Circuit made clear in George, its decision to remand
 8
     the case was based on the fact that defendants did not conduct an RFP or even
 9
     renegotiate their recordkeeping agreement for 15 years. White I, 2016 WL 4502808,
10
     at *15 (discussing George). The Seventh Circuit concluded that this decade-and-a-
11
     half of inactivity created a genuine dispute for trial, particularly in light of the
12
     opinion of the plaintiffs’ expert that the defendants should have conducted an RFP
13
     after just three years (i.e., 12 years earlier). George, 641 F.3d at 798. Here, by
14
     contrast, Defendants renegotiated their recordkeeping agreement just four years after
15
     Hewitt started recordkeeping the NGSP (SUF ¶¶ 80, 90) and conducted an RFP three
16
     years after that (SUF ¶ 91). Moreover, Plaintiffs’ expert in this case, unlike the expert
17
     in George, does not opine that an RFP is necessary every three years; instead, he
18
     states that fiduciaries generally (not Defendants specifically) should engage in a
19
     competitive bidding process “every 3 to 5 years.” Schmidt Rpt. ¶ 44.
20
                   2.     Financial Engines’ Payments to Hewitt Do Not Create a
21                        Genuine Fact Issue for Trial
22           Plaintiffs do not deny that courts have repeatedly dismissed claims similar to
23   theirs challenging Financial Engines’ payments to a recordkeeper. Summ. J. Mem.,
24   at 16. Rather, Plaintiffs attempt to distinguish those cases on the ground that “the
25   primary issue in those cases was whether a recordkeeper acts as a fiduciary when it
26   negotiates an agreement with Financial Engines.” Summ. J. Opp., at 21. But the
27   opinions in those cases were not so limited. For example, in Patricio v. Voya Fin.,
28                                               -17-

                                       Reply in Support of Defendants’ Motion for Partial Summary Judgment
                                                                            Case No. 16-CV-6794 AB (JCx)
Case 2:16-cv-06794-AB-JC Document 198-1 Filed 05/10/19 Page 24 of 32 Page ID
                                  #:11737


 1
     Inc., 2018 WL 1319028 (S.D.N.Y. Mar. 13, 2018), the court addressed, inter alia,
 2
     whether the Plan’s fiduciary (Nestle) violated ERISA by paying certain fees to the
 3
     plan’s recordkeeper for recordkeeping and administrative services, who then paid a
 4
     portion of those fees to Financial Engines. Id. at *7. The court rejected the plaintiffs’
 5
     claim, holding that there was nothing “per se improper” about the payment
 6
     arrangement. The court went on to note that adopting Plaintiffs’ position would have
 7
     the effect of “requir[ing] plan sponsors to monitor not only their own agreements
 8
     with service providers but also their service providers’ agreements with third
 9
     parties.” Id. Nothing in ERISA, the court held, “imposes such a heavy burden on
10
     plan sponsors.” Id.
11
           Plaintiffs’ attempt to analogize the data connectivity fees Hewitt received
12
     from Financial Engines to revenue sharing fees belies important differences. In a
13
     revenue sharing arrangement, a plan recordkeeper is compensated for the services it
14
     provides to a plan and its participants by collecting asset-based fees built into the
15
     expense ratio for certain mutual funds. Hecker v. Deere & Co., 556 F.3d 575, 585
16
     (7th Cir. 2009) (explaining the structure of revenue sharing). The duty to monitor
17
     these revenue sharing fees is derived from the fact that the plan’s fiduciaries have
18
     control over these payments, the payments are paid out of plan assets, and the
19
     payments are for services provided to the plan and its participants. See DOL Adv.
20
     Op. 2013-03A (July 3, 2013) (noting that plan fiduciaries must act prudently in
21
     deciding to enter into such a relationship, selecting investment options that include
22
     a revenue sharing fee, and “negotiat[ing] the specific formula and methodology
23
     under which revenue sharing will be credited to the plan”). Because a fiduciary has
24
     control over the revenue sharing amounts a recordkeeper might collect as
25
     compensation for plan services, the Department of Labor has recognized a duty to
26
     assess whether the recordkeeper’s revenue sharing compensation is commensurate
27

28                                               -18-

                                       Reply in Support of Defendants’ Motion for Partial Summary Judgment
                                                                            Case No. 16-CV-6794 AB (JCx)
Case 2:16-cv-06794-AB-JC Document 198-1 Filed 05/10/19 Page 25 of 32 Page ID
                                  #:11738


 1
     with the level and quality of service it provides. See id. In contrast, neither the DOL
 2
     nor any court has held that there is a duty to monitor fees for services that are not
 3
     provided to the plan and over which the fiduciary has no control. Summ. J. Mem.,
 4
     at 16. The data connectivity fees are similarly not subject to fiduciary control, are
 5
     not paid out of plan assets, and are for services Hewitt provides to Financial Engines
 6
     as the result of a business arrangement between the two entities. For good reason,
 7
     no court has embraced the argument Plaintiffs make here.
 8
           Martin Schmidt’s conclusory assertion that “[t]he amount of additional
 9
     income received from Financial Engines should have been taken into account by the
10
     [Administrative Committee] in evaluating the total compensation that Hewitt
11
     received for recordkeeping and administrative services,” Summ. J. Opp., at 20, is the
12
     type of paradigmatic ipse dixit opinion that courts have time-and-again held is
13
     insufficient to defeat summary judgment. United States v. Various Slot Machs. on
14
     Guam, 658 F.2d 697, 700 (9th Cir. 1981) (“[I]n the context of a motion for summary
15
     judgment, an expert must back up his opinion with specific facts.”). Schmidt
16
     provides no explanation regarding what a prudent monitoring process would have
17
     entailed, how Defendants’ process deviated from that standard, or the basis for his
18
     opinion that the data connectivity fee was excessive. Simply put, his opinion is not
19
     based on any apparent facts, data, reliable methodology, or relevant experience. See
20
     Defs.’ Schmidt Evid. Objts., at 14-15.
21
           In fact, there is no evidence that Schmidt has any expertise with these types
22
     of fees. While Schmidt claims without elaboration that he has experience leveraging
23
     fees for “advisory services” to negotiate recordkeeping fee adjustments, Schmidt
24
     Rpt. ¶ 146, this experience has no bearing on whether prudent fiduciaries have
25
     successfully leveraged the type of third-party fees at issue in this case to reduce
26
     recordkeeping fees. Unlike the data connectivity fees at issue here, advisory service
27

28                                              -19-

                                      Reply in Support of Defendants’ Motion for Partial Summary Judgment
                                                                           Case No. 16-CV-6794 AB (JCx)
Case 2:16-cv-06794-AB-JC Document 198-1 Filed 05/10/19 Page 26 of 32 Page ID
                                  #:11739


 1
     fees are direct payments by plan participants for investment advisory services and
 2
     are subject to the plan fiduciaries’ control. See Ex. 89 (Callan Advice and Managed
 3
     Account Presentation) (managed account fees for investment advisory services are
 4
     “[o]nly applied to participants who use the service” and showing different rate
 5
     options for plan fiduciaries to select based on an opt-in or opt-out structure).
 6
     Moreover, not only does Schmidt lack personal experience, he fails to identify any
 7
     plan fiduciary that achieved an offset in recordkeeping fees by “accounting for” and
 8
     “leveraging” data connectivity fees or similar forms of third-party compensation.
 9
     Ex. 117, Gissiner Rebuttal Rpt. ¶¶ 49-51.
10
           Lastly, Plaintiffs again fail to proffer any evidence on the causation element
11
     of their claim. As explained in Defendants’ summary judgment memorandum, even
12
     if the Court were to find an issue as to whether the data connectivity fees were
13
     “excessive” or that Financial Engines overpaid for the amount of work Hewitt
14
     performed (an issue for which Plaintiffs fail to provide any support), Plaintiffs
15
     present no evidence that Defendants’ failure to monitor the fees resulted in plan
16
     losses. In their response, the only putative evidence Plaintiffs identify is Schmidt’s
17
     opinion that Defendants should have “used that information to negotiate a fee
18
     reduction.” Summ. J. Opp., at 20. But neither Schmidt nor Plaintiffs explain how
19
     Defendants could have “leveraged” that information to lower recordkeeping fees.
20
     Ultimately, Schmidt’s unsubstantiated opinion boils down to his subjective belief
21
     that Hewitt would have discounted or rebated millions of dollars in fees it received
22
     from a third party as an act of corporate largesse. See Schmidt Rpt. ¶¶ 142-146 (“At
23
     no time, did [Defendants] consider requesting that Hewitt return that revenue in
24
     whole or part, or leverage that revenue in the form of reduced recordkeeping and
25
     administrative fees paid by Plan participants.”). Again, Schmidt presents no
26
     evidence that this has ever occurred. Ex. 117, Gissiner Rebuttal Rpt. ¶¶ 49-51.
27

28                                              -20-

                                      Reply in Support of Defendants’ Motion for Partial Summary Judgment
                                                                           Case No. 16-CV-6794 AB (JCx)
Case 2:16-cv-06794-AB-JC Document 198-1 Filed 05/10/19 Page 27 of 32 Page ID
                                  #:11740


 1         C.     DEFENDANTS ARE ENTITLED TO SUMMARY JUDGMENT
                  ON THE DUTY OF LOYALTY CLAIMS
 2
           Plaintiffs’ argument that a duty of loyalty claim does not require them to
 3
     present any evidence on Defendants’ state of mind or motivations is untenable. As
 4
     explained in Defendants’ memorandum in support of summary judgment, courts
 5
     have repeatedly held that in order to state a duty of loyalty claim, there must be some
 6
     evidence that the fiduciaries were motivated by a desire to serve the interests of
 7
     others over those of the beneficiaries. Summ. J. Mem., at 19 (collecting cases). While
 8
     Plaintiffs purport to dispute the existence of this requirement, claiming that “ERISA
 9
     does not require proof that a fiduciary had a certain state of mind in order to find a
10
     breach of 29 U.S.C. § 1104(a)(1)(A),” they fail to cite to any authority or even offer
11
     any reasoned argument in support of this position. Plaintiffs’ vacuous response is
12
     tantamount to no response at all. See, e.g., Pelfrensne v. Vill. of Williams Bay, 917
13
     F.2d 1017, 1023 (7th Cir. 1990) (“A litigant who fails to press a point by supporting
14
     it with pertinent authority, or by showing why it is sound despite a lack of supporting
15
     authority or in the face of contrary authority, forfeits the point. . . . [The courts] will
16
     not do his research for him.”).
17
           Plaintiffs’ attempt to proffer evidence of Defendants’ conflicted motives is
18
     insufficient to create a genuine dispute of fact. Neither of Plaintiffs’ speculative
19
     arguments—i.e., that Northrop benefitted from the retention of an active manager
20
     because it discounted the fees it charged to manage pension plan investments, or that
21
     Northrop benefited from the retention of Hewitt by obtaining discounted pension or
22
     health plan administrative services—is supported by any evidence. Summ. J. Opp.,
23
     at 22. Plaintiffs do not present any proof either that any active manager actually
24
     discounted its pension plan fees due to the Plan’s engagement, or that Northrop in
25
     fact paid less for pension, health, or welfare plan recordkeeping because the Plan
26
     retained Hewitt. Nor is there any evidence that Defendants were motivated by
27

28                                               -21-

                                       Reply in Support of Defendants’ Motion for Partial Summary Judgment
                                                                            Case No. 16-CV-6794 AB (JCx)
Case 2:16-cv-06794-AB-JC Document 198-1 Filed 05/10/19 Page 28 of 32 Page ID
                                  #:11741


 1
     whatever savings they allude to. Finally, even had Northrop received incidental
 2
     benefits due to its arrangements with service providers, such benefits do not support
 3
     a breach of fiduciary duty claim. See, e.g., Siskind v. Sperry Ret. Program, Unisys
 4
     47 F.3d 498, 504 (2d Cir. 1995) (“ERISA plan trustees are not prohibited from acting
 5
     in a way that incidentally benefits the employer”).
 6
           D.     DEFENDANTS ARE ENTITLED TO SUMMARY JUDGMENT
 7                ON THE PROHIBITED TRANSACTION CLAIMS
 8         Plaintiffs allege that Defendants engaged in prohibited transactions in
 9   violation of 29 U.S.C. § 1106(a)(1) by virtue of the simple fact that they hired
10   Hewitt, Financial Engines, and the EM Fund active managers and paid them to
11   provide the services for which they were hired. In other words, Plaintiffs contend
12   that a plan fiduciary violates ERISA anytime they retain and pay a service provider
13   for any type of administrative service. As a number of courts have instructed,
14   including the Third Circuit just this month, such an “absurd” and “nonsensical”
15   interpretation of ERISA’s prohibited transaction rules would enable any plan
16   participant to file a federal lawsuit alleging violations of 29 U.S.C. § 1106(a)(1) any
17   time a plan fiduciary retains a third-party service provider to provide any
18   administrative service. Sweda v. Univ. of Pa., --- F.3d ----, 2019 WL 1941310, at
19   *11 (3d Cir. 2019) (“Interpreting § 1106(a)(1) to prohibit necessary services would
20   be absurd[.]”); Divane v. Northwestern Univ., 2018 WL 2388118, at *10 (N.D. Ill.
21   May 25, 2018) (“A number of courts have recognized the circularity of the statute
22   and have rejected attempts to state a claim for a prohibited transaction under that
23   theory unless a plaintiff also alleges something more, such as self-dealing or that the
24   payments were secret.”); Sacerdote v. N.Y.U., 2017 WL 3701482, at *13 (S.D.N.Y.
25   Aug. 25, 2017) (“It would be nonsensical to read § 406(a)(1)(A)’s proscription on
26   the transfer of ‘property’ to include the revenue sharing or fee payments from plan
27   investments to recordkeepers[.]”).
28                                              -22-

                                      Reply in Support of Defendants’ Motion for Partial Summary Judgment
                                                                           Case No. 16-CV-6794 AB (JCx)
Case 2:16-cv-06794-AB-JC Document 198-1 Filed 05/10/19 Page 29 of 32 Page ID
                                  #:11742


 1
           Plaintiffs’ feeble response underscores the absurdity of their claim. While
 2
     Plaintiffs fault Defendants for citing non-binding opinions from other courts, basic
 3
     logic and reasoning are not bound by district or circuit. The reasoning of these courts
 4
     is compelling regardless of jurisdiction. While Plaintiffs attempt to identify support
 5
     for their position, Summ. J. Opp., at 23-24, the only case they cite involved allegedly
 6
     prohibited transactions that were separate and distinct from those that made the
 7
     defendant a “party-in-interest” in the first place. See, e.g., Kanawi v. Bechtel Corp.,
 8
     590 F. Supp. 2d 1213, 1222 (N.D. Cal. 2008) (financial advisor deemed a party-in-
 9
     interest by virtue of having been created and owned by plan fiduciary, not by mere
10
     receipt of fees from plan). The claim in Kanawi lacks the circularity of the one
11
     Plaintiffs have presented here and does not implicate the concerns raised by the
12
     courts in the cases Defendants cite.
13
           Finally, Plaintiffs attempt to circumvent precedent establishing that their
14
     prohibited transaction claims are time-barred by citing an inapposite case. In re
15
     Northrop Grumman, which Plaintiffs rely upon, dealt with vendor proposals that
16
     were submitted and approved on an annual basis. In re Northrop Grumman Corp.
17
     ERISA Litig., 2015 WL 10433713, at *26 (C.D. Cal. Nov. 24, 2015) (discussing
18
     Vanguard proposals being challenged). As courts have noted in subsequent cases,
19
     these actions, which occurred each year, are different from the type of “static”
20
     decisions at issue here—specifically, retaining Hewitt in 2006 and retaining the EM
21
     Fund’s active managers in 2003, 2005, and 2006, respectively. Defs.’ SUF ¶ 80. See
22
     White v. Chevron Corp., 2017 WL 2352137, at *22 (N.D. Cal. May 31,
23
     2017), aff'd, 752 F. App'x 453 (9th Cir. 2018) (finding the In re Northrop Grumman
24
     ruling on prohibited transactions “inapposite” because that case involved “annual
25
     proposals” that were renewed on an annual basis, whereas the decision to hire a
26
     recordkeeper was a “static decision”). As a court in this jurisdiction has held, there
27

28                                              -23-

                                      Reply in Support of Defendants’ Motion for Partial Summary Judgment
                                                                           Case No. 16-CV-6794 AB (JCx)
Case 2:16-cv-06794-AB-JC Document 198-1 Filed 05/10/19 Page 30 of 32 Page ID
                                  #:11743


 1
     is “no such thing as a ‘continuing’ prohibited transaction—as the plain meaning of
 2
     ‘transaction’ is that it is a point-in-time event.” Id. (citing Wright v. Or.
 3
     Metallurgical Corp., 360 F.3d 1090, 1101 (9th Cir. 2004)).
 4
           E.     PLAINTIFFS’ FAILURE TO MONITOR CLAIMS ARE
 5                CONTRARY TO THE EVIDENCE
 6         Defendants are entitled to summary judgment on Plaintiffs’ claim that they
 7   failed to prudently monitor the Plan’s fiduciaries. As an initial matter, Plaintiffs’
 8   claim flounders for the simple reason that their theory that Defendants did
 9   “essentially nothing at all to monitor their appointed fiduciaries,” ECF No. 146, Mot.
10   Dism. Order, at 9, is irreconcilable with the discovery record. As Defendants
11   explained in their summary judgment memorandum, the evidence indisputably
12   shows that the Board monitored both the Plan and its fiduciaries in a variety of ways
13   throughout the relevant time period. Summ. J. Mem., at 24-25.
14         Facing this evidence, Plaintiffs characteristically change course and raise a
15   new theory, claiming that the Board did not receive “written documentation” on
16   certain plan performance metrics and that the memoranda provided to the Board
17   were not prepared frequently enough. As explained above, Plaintiffs cannot avoid
18   summary judgment by raising new allegations for the first time at summary
19   judgment. See supra at p.4.
20         Even if Plaintiffs could raise this theory, it would nevertheless be subject to
21   dismissal for want of evidentiary support. To prevail on a claim for failure to
22   monitor, Plaintiffs must demonstrate that Defendants “failed to review the
23   performance of its appointees at reasonable intervals in such a manner as may be
24   reasonably expected to ensure compliance with the terms of the plan and statutory
25   standards.” White I, 2016 WL 4502808, at *18. Plaintiffs have presented no
26   evidence, either in the form of expert testimony or otherwise, as to the prudent
27   process of a monitoring fiduciary. Without any such evidence, Plaintiffs cannot carry
28                                              -24-

                                      Reply in Support of Defendants’ Motion for Partial Summary Judgment
                                                                           Case No. 16-CV-6794 AB (JCx)
Case 2:16-cv-06794-AB-JC Document 198-1 Filed 05/10/19 Page 31 of 32 Page ID
                                  #:11744


 1
     their burden of establishing that Defendants’ conduct (here, the failure to demand
 2
     and review “written documentation” on certain plan matters) was a fiduciary breach.
 3
     Nor have Plaintiffs presented any evidence showing a loss as a result of the
 4
     monitoring failure they allege. Plaintiffs’ catch-all claim that there was no
 5
     monitoring process does not present a fact issue warranting trial.
 6
            F.    THE INDIVIDUAL COMMITTEE MEMBERS ARE ENTITLED
 7                TO SUMMARY JUDGMENT
 8          As this Court has noted, “fiduciary status must be determined in the context
 9   of the specific fiduciary duties asserted to have been breached.” Mot. Dism. Order,
10   at 10. See also Pegram v. Herdrich, 530 U.S. 211, 226 (2000). Here, all of the
11   conduct Plaintiffs identify as a fiduciary breach involves the allegedly improper
12   exercise of discretionary authority by the Committee as a whole, not some individual
13   committee member. Because Plaintiffs have not identified any individual
14   misconduct, let alone harm suffered as a result, but rather alleged failures by the
15   Committees to fulfill the discretionary responsibilities they were delegated, there is
16   no basis for imposing individual liability. Plaintiffs’ superficial allegations that
17   individual committee members “participated” in the Committees’ conduct is no
18   reason to force hard-working employees to trial. See Cunningham v. Cornell, 2018
19   WL 1088019, at *1 (S.D.N.Y. Jan. 19, 2018) (“Plaintiffs shall address why they need
20   to name 29 additional individuals as defendants other than . . . to harass these
21   individuals because they will be required to list the lawsuit on every auto, mortgage
22   or student financial aid application they file.”).
23   III.   CONCLUSION
24          For the reasons above, Defendants request that the Court grant summary
25   judgment to Defendants on Counts II, III, VI, and VII, and to the individual
26   defendants on all counts in the Second Amended Complaint.
27

28                                               -25-

                                       Reply in Support of Defendants’ Motion for Partial Summary Judgment
                                                                            Case No. 16-CV-6794 AB (JCx)
Case 2:16-cv-06794-AB-JC Document 198-1 Filed 05/10/19 Page 32 of 32 Page ID
                                  #:11745


 1

 2   Dated: May 10, 2019                         MAYER BROWN LLP
 3
                                                 Nancy G. Ross
                                                 Brian D. Netter
 4
                                                 Samuel P. Myler

 5
                                                 By: /s/ Nancy G. Ross
                                                       Nancy G. Ross
 6                                               Attorneys for Defendants
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28                                           -26-

                                   Reply in Support of Defendants’ Motion for Partial Summary Judgment
                                                                        Case No. 16-CV-6794 AB (JCx)
